                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

                                     MINUTE SHEET

UNITED STATES OF AMERICA                             Date:       March 2, 2021

vs.                                                  Case No.: 21-03024-01-CR-S-BP

COLBY FRONTERHOUSE


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Initial Appearance – Indictment
                   Arraignment
                   Scheduling Conference

Time Commenced: 12:58 a.m.                                    Time Terminated: 1:02 p.m.


                                     APPEARANCES

Plaintiff:    Stephanie Wan, AUSA
Defendant:    Erica Mynarich, Retained


Proceedings: Parties appear as indicated above. Defendant appears in person.

             Defendant waives formal reading of the indictment and enters a plea of not
             guilty. A scheduling order setting forth discovery deadlines will be entered
             by the Court. Court reads Rule 5f.

             Defendant in custody.


Courtroom Deputy/ERO: Karla Berziel




         Case 6:21-cr-03024-BP Document 21 Filed 03/02/21 Page 1 of 1
